The answer of the executor is not sufficient to oust the surrogate of jurisdiction under section 2272 of the Code of Civil Procedure.* (Matter of Macaulay, 94 N. Y. 574.) We are of opinion that justice requires that the claim should be paid forthwith, with interest from its maturity, and the decree of the Surrogate’s Court of Westchester comity is modified accordingly, and as so modified affirmed, without costs. Jenks, P. J., Burr, Carr, Rich and Putnam, JJ., concurred.

 Sic. See Code Civ. Proc. § 2722.— [Rep.